 BOOTH AMERICAN COMPANYBooth American Company, Booth Broadcasting Divi-sionandHenry P. Meinhardt.Case 7-CA-7959June 15, 1971DECISION AND ORDERBY CHAIRMAN MILLER and MEMBERS FANNINGand BROWNOn January 18, 1971, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter Re-spondent filed exceptions to certain portions of theDecision, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that BoothAmerican Company, Booth Broadcasting Division,Detroit,Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's recommended Order.Without passing on the broad implications of the Trial Examiner'scharacterization of the legal principles applicable in "mixed motive"cases,we agree on this record with his conclusion that Meinhardt's protectedactivites werea substantialmotivating factor leading to his discharge, andthat but for such activities,his loggingviolations would not have resultedin his dischargeTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a charge dulyfiled on May 25, 1970, by Henry P. Meinhardt, an individual,the General Counsel of the National Labor Relations Board,herein referred to as the General Counsel' and the Board,respectively, by the Regional Director for Region 7, Detroit,Michigan, issued its complaint dated July 24, 1970, against'This term specifically includes the attorney appearing for the GeneralCounsel at the hearing.153Booth American Company, Booth Broadcasting Division,'herein referred to as the Respondent.The complaint alleged that Respondent had engaged in andwas engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) and Section 2(6)and (7) of the Labor Management Relations Act, 1947, asamended, herein referred to as the Act.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commision of anyunfair labor practices.Pursuant to notice a hearing thereon was held before mein Detroit, Michigan, on September 15 through 19, 1970. Allparties appeared at the hearing, were represented by counsel,and were afforded full opportunity to be heard, to produceand cross-examine witnesses, and to introduce evidencematerial and pertinent to the issues. At the conclusion of thehearing, oral argument was waived. A brief was received fromRespondent on November 30, 1970.'Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted,and I there-fore find:Booth American Company, Booth Broadcasting Division,is, and has been at all time material herein, a corporation dulyorganized under,and existing by virtue of, the laws of theState of Michigan.At all times material herein,Respondenthas maintained its only office and place of business at 2300Buhl Building in Detroit,Michigan.Respondent is, and hasbeen at all times material herein,engaged in the operation ofvarious radio stations in the States of Michigan, Ohio, andIndiana, including StationWJLB and Station WMZKlocated at 3100 David BroderickTower,in Detroit,Michi-gan, the only facilities involved in this proceeding.During theyear ending December 31, 1969, which period is representa-tive of its operations at all times material hereto, Respondent,in the course and conduct of its business operations,derivedgross revenues in excess of $500,000. During the same period,Respondent,in the course and conduct of its business opera-tions, held membership in, or subscribed to, various interstatenews services,including the Associated Press, and received agross revenue in excess of $50,000 from the advertising ofvarious nationally sold products,including automobilesmanufactured by General Motors Corporation and Ford Mo-tor Company.Accordingly,I find that Respondent is now, and has beenat all times material herein,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.IITHE UNION INVOLVEDLocal 1218, International Brotherhood of Electrical Work-ers,AFL-CIO, herein called the Union,is and has been at alltimes materialherein, a labororganizationwithinthe mean-ing ofSection 2(5) of the Act.'The name of Respondent has been changed in the title in accordancewith the agreement of counsel at the hearing'Although General Counsel requested and received two extensions oftime in which to file a brief, he ultimately filed none191 NLRB No. 23 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The FactsHenry P. Meinhardt began his employment with Respond-ent in 1961 as a combined control room operator and staffannouncer for Stations WJLB and WMZK which Respond-ent operates on the 31st floor of the Broderick Tower Build-ing in Detroit, Michigan. He continued in that capacity, witha break in service in the early 1960's, until discharged byRespondent on April 15, 1970, under circumstances to bediscussed hereinafter.Jerry V. Tertzakian and Donald L. Mozak joined the staffin comparable positions in 1962. Tertzakian also became aradio personality (disc jockey) during 1968.From 1968 to date Respondent's control room staff hasalways consisted of six such operators.Early in 1968 the operators decided that they needed aunion.Meinhardt thereupon contacted one "Doc" Sprenkleof AFL-CIO who gave him union authorization cards for theUnion for the operators to sign. Meinhardt succeeded ingetting such authorization cards signed including that byMozak. He also invited Tertzakian to attend a union meetingwith "Chuck" Wilson, business agent of the Union, at whichtime Tertzakian also signed a union authorization card.After receipt of these signed cards from Meinhardt, Local1218 filed a representation petition for an election in a unitof the control room operators. On February 20, 1968, theBoard held a representation hearing at which Meinhardt tes-tified as the only witness on behalf of the Union on the unitquestion. Thereafter Respondent Vice President Edward H.Clark, Station Manager DeSautel, and Director of Engineer-ingWolfcale testified on behalf of Respondent.On April 18,1968,the representation election was held.The Unionlost on a threeto three vote.On April 26, 1968, Respondent called a meeting of itsoperators at which Clark, DeSautel, and General ManagerThomas J. Warner were present along with the operators.Respondent wanted to know the employees' problems. AtthismeetingMeinhardt asked about company policy andrequested that Respondent put the job duties of the operatorson paper. Respondent refused on the ground that the opera-tors were"a team,"each member of which"should pick upthe ball if it were dropped." During this meeting, in responseto a question by Meinhardt, Warner announced the appoint-mentof Tertzakian as the control room supervisor whowould be the representative of the operators and be their"mouthpiece" for their gripes. It was also announced at thistime that Mozak was being promoted to the engineering de-partment.Among other duties it is the responsibility of the controlroom supervisor, Tertzakian, to check the program logs keptby the operators and to either make corrections himselfthereon or to have the operators make the necessary correc-tions.Tertzakian testified that "very frequently" he makesthe corrections on the program logs himself. Although it isthe business of the engineering department to check the trans-mitter logs, Tertzakian, as he phrased it, "took it upon myselfapproximately in December and January of 1969 and '70 toperiodically check the transmitter logs" while "constantlyattempting to upgrade our [control room] performance." SoTertzakian undertook "the obligation" to check the transmit-ter logs periodically in addition to his regular duties.Then in early 1970 Tertzakian turned up the sound on theFM monitor of Station WMZK in the control room to sucha degree that it bothered Meinhardt and operator Edward L.Gajec,at least.Meinhardt requested Tertzakian to turn thevolume down on the minitor. Tertzakian refused and threat-ened to discharge anyone who lowered it.Gajec and Meinhardt then took the question of loweringthe volume of the FM monitor to Station Manager DeSautelwho could only say that he could not do anything about it andreferred the men to his superior, Warner. The men sawWarner that same day. Warner agreed that the volumeshould be turned down, acknowledging that it could interferewith the work of the operators but stated that he "could donothing about it."A day or so later Tertzakian inquired of Meinhardt why heand Gajec had gone to see Warner about the monitor.Thereafter the following memorandum over the signatureof Tertzakian appeared at the control console:This monitor level has been properly adjusted....It is not to be altered...Should I learn of any staff member altering this level,he will be discharged...Once again the control room operators decided that theyneeded a union. Once again Meinhardt went to Sprenkle andChuck Wilson, received union authorization cards, and hadthe operators execute them and return the signed cards toSprenkle. Meinhardt got the cards signed in the control roomof the station.On March 19, 1970, Local 1218 filed another representa-tion petition with the Board. Sometime between then andMarch 25 the Board's Regional Office notified Respondent ofthe filing of this petition.By telegram sent at 3:18 p.m. on March 25 Respondent'sattorneys requested the Regional Office to postpone a hearingon the Union's petition then scheduled for March 30.On March 25 Meinhardt reported for his 4 p.m. to mid-night shift asusual.At 6:50 p.m. he attempted to shift fromthe daytime transmitter to the Collins 250-watt transmitteras was customary but was unable to do so by remote controldue to a mechanical malfunction. He called Vernon Robbins,the chief engineer. At 9:40 p.m. he noted the meter readingson the station transmitter log. At 9:44 p.m. the switch to theCollins transmitter was successfully accomplished and Mein-hardt reported the meter readings to Robbins orally over thetelephone but he did not record them on the log.At this time Meinhardt was busy helping the disc jockeywith his show, recording two news reports for broadcast overthe two stations, and answering the public telephones." Mein-hardt failed to take the transmitter meter readings at 10:08,10:37, and 11:05 p.m. as required by Federal CommunicationCommission rules. Upon noting these omissions Meinhardt,forgetting the change of transmitters at 9:44 p.m., copied themeter readings previously made for the daytime transmitteras the meter readings on the Collins transmitter for thosethree periods. At 11:34 p.m. Meinhardt actually took thereadings and reported them correctly on the log. This calledhis attention to the fact that his log readings for the interven-ing periods were incorrect. He made no attempt to correct thelog.According to the testimony of Meinhardt, he reported theincorrect readings on the log to chief engineer Robbins andasked how his errors could be corrected on the log. Accordingto the testimony of Robbins, there was no such telephone call.While performing his self-imposed "obligation" of examin-ing the transmitter logs, in addition to his regularly assignedduty of checking the program logs, Tertzakian discovered theerrorsMeinhardt had made on the March 25 log on themorning of March 26 and promptly called them to the atten-tion of Engineer Cliff Yaney. Yaney in turn brought theerrors to the attention of Warner. Warner in turn called the°On the 4 p.m to midnight shift which Meinhardt worked the operatorwas required to take care of the telephone calls as there was no telephoneoperator on duty after 5 p.m. BOOTH AMERICAN COMPANYmatter to the attention of Vice President Clark who advisedWarner to send a letter of reprimand to Meinhardt.So thatday with Clark's assistanceWarner had the following repri-mand typed up which he handed to Meinhardt the next timehe saw Meinhardt:Subject-Falsifying LogsIt has been brought to my attention that you wrong-fully made entries in WJLB's station log of March 25,1970, during the period of your shift,4:00 p.m. to mid-night.Your log entry showed reduced RCA at 6:45 p.m. Thefurther entry shows a switch to Collins at 9:44 p.m. Yetthe RCA readings were maintained from 6:51 to 11:05in spite of the change.Further,at 9:44 p.m. you notified the Chief Engineerthat the read out on dial 5 was 2.63. It did not so appearon the log.This is a willful and repetitive violation.It is againstFCC regulations and Company policy.A repetition ofthis act will result in your dismissal.At some time undisclosed in the present record becauseWarner could not recall the date, Warner requested a "dis-crepancy report"regarding the March 25 log from Mein-hardt.During his shift in the control room on April 2 Meinhardtprepared the following DR (discrepancy report)regardingtheMarch 25 log:WRONG READINGS ON WJLB OPERATING LOGFROM 9 44 PM TO 11 34 PMWAS RUNNING ON THE RCA 250 W UP UNTIL 9 44 PMCHIEF ENGINEER CALLED IN AT 9 44 PM AND I CHANGED OVERPER HIS REQUEST TO THE COLLINS 250 WATTER THE COLLINS 250W IS THE PREFERRED TRANSMITTER HOWEVER THIS PARTICULARDAY THE COLLINS WOULD NOT "KICK ON"DURING THE POWERCHANGE(6-45PM)CALLED VERN ROBBINS AT 6 50 PM NOTIFINGHIM) OF THE MALFUNCTION OF THE COLLINS 250 WATTER CHIEFTOLD ME THAT HE COULD NOT GO TO THE TRANSMITTER AT THATTIME BUT HE WOULD GET THERE IN A COUPLE OF HOURS SAID HEHAD SOME WORK TO DO(STATION WORK) NORMALLY, HEWOULD HAVE BEEN THERE IN ABOUT 15 TO 20 MINUTES DURINGTHE TIME I CALLED VERN AND HE CALLED IN FROM THE TRANS-MITTER-IGOT TIED UP WITH PROGRAMMING AND THE GENERALPUBLIC TELEPHONE AND THE LOUD FM MONITOR OF WHICH CAN-NOT BE TURNED DOWN PER JERRY'S ORDERS AT THIS TIME IWOULD LIKE TO GO INTO DETAIL AT 900 PM I WAS ASKED BYJOHNNY ZOIS OF THE DETROIT HOUR TO ASSIST HIM WITH HISPROGRAM HE ASKED ME IF I WOULD CHANGE THE RECORDSWHILE HE PLAYED A TAPE AND OPERATED THE CART MACHINESIASSISTEDHIM IN THE REQUEST- (COMPANY POLICYPICKING UP LOOSE ENDS)THIS PARTICULAR PROGRAM WASLONGER THAN THE USUAL TIME THAT NIGHT IT WAS ON ONEHALF HOUR LONGER FROM 900 PM TO 10 00 PM WHEN VERNCALLED AT 9 44 PM I WAS VERY BUSY HAD TO PREPARE A AMNEWSCAST FOR 9-50 PM OF WHICH HAD TO AIR JUST 6 MINUTESAFTER HE CALLED IN AND THEN I HAD TO PREPARE A RECORDEDFM NEWSCAST FOR 1000 PM JUST TEN MINUTES LATER ICHANGED TO THE COLLINS 250 WATTER AND GAVE HIM THE NUM-BER FIVE READING QUICKLY I HAD TO GET HIM OFF THE PHONEBECAUSE NOT ONLY DID I HAVE TO PREPARE A NEWSCAST THATWOULD AIR IN JUST 6 MINUTES BUT THE"GENERAL TELEPHONE"WAS ACTIVATING THAT NIGHT MORE THAN USUAL AND THE FMMONITOR WAS UP SO HIGH THAT IT WAS A STRUGGLE TRYING TOCOMPREHEND THE NEWS PRIOR TO GOING ON THE AIR ANDTHEN ATTEMPTING TO RECORD ANOTHER NEWSCAST FOR OUROTHER STATION WMZK IN TEN MINUTES AFTER THE 10 00 PM NESON WMZK-FM OF WHICH I HAD TO FINALLY AIR IT LIVE FROMSTUDIO"E" BECAUSE OF THE GENERAL TELEPHONE CALLS PUMP-155ING THRU MASTER CONTROL I FINALLY SETTLED DOWN INMASTER CONTROL AND STARTED MY LOGGING ON THE FM PRO-GRAM LOG AS WELL AS THE AM PROGRAM LOG. IT WAS AROUND10 15 PM WHEN I STARTED LOGGING MY BACK LOG OF LOGS ONTHE FM PROGRAMS THAT HAD ALREADY AIRED THE POLISH PRO-GRAM THE GERMAN PROGRAM AND THE DETROIT GREEK HOURPROGRAM THIS TOOK ME TILL AROUND 10 30 PM.AT THAT TIMEIHAD TO PREPARE FOR MY 10 50 NEWSCAST FOR WJLB OF WHICHIDID ALSO ANSWERING THE GENERAL TELEPHONE WHILE DOINGTHIS.AFTER THE 10:15 PM NEWSCAST I RECHECKED AM AND FMPROGRAM LOGS TO MAKE SURE EVERYTHING(COMMERCIALMATTER)HAD AIRED AND CONTINUED LOGGING AM PROGRAMLOG WHILE LOGGING BACKLOG ON FM (POLISH, GERMAN, ANDGREEK)10 05 PM TO 10 30 PM METERS SHOULD HAVE BEEN READ.DURING NORMAL CONDITIONS THEY WOULD HAVE COME TO MYMIND TO BE READ.BUT ALL THRU THE LOGGING OPERATIONFROM THAT TIME TILL I DID TAKE A CORRECT METER READING,CONCENTRATION ON METER READINGS WERE ALMOST IMPOSSI-BLE DUE TO THE FM MONITOR BEING ON SO LOUD AND CON-STANT INTERRUPTIONS FROM THE "GENERAL TELEPHONE" THEONLY REMINDER TO LET YOU KNOW TO TAKE A METER READINGIS YOUR MIND HAS TO BE FREE FROM CONCENTRATION ANDTHAT IS WHAT I DID NOT HAVE AFTER WORKING IN THIS ROOMFOR MANY YEARS MY EARS HAVE BEEN TUNED TO LISTENING TOEVERYTHING BUT THIS NEW INNOVATION OF THE FM MONITORBEING ON AS LOUD AS IT IS, THERE WILL HAVE TO BE SOME KINDOF INDICATOR OR SOMETHING TO MAKE YOU AWARE OF METERREADING AT 11 34 PM I FINALLY(AFTER MY FM 11 30 PM NEWS-CAST)TOOK A METER READING AND REALIZED THAT I MADE ANERROR ON THE WJLB OPERATING LOG I DID COPY DOWN THEWRONG READINGS BUT IT WAS NOT DONE INTENTIONALLYI,DIDNOT MAKE AN ATTEMPT TO CORRECT THEWRONG READING BECAUSE IT IS COMPANY POLICY THAT THEERROR OR ERROR'S ARE MADE BY THE LICENSE ON DUTY AT THATTIME BUT WITH THE ASSIST OF THE ENGINEERING DEPT WHOWILL SHOW THE LICENSEE HOW TO MAKE THE CORRECTION THEFOLLOWING DAY, THURSDAY,IWAS WAITING FOR AN ENGINEERTO SHOW ME HOW TO CORRECT MY ERROR I WAS ALSO ON MEDI-CATION PER DOCTOR'S PRESCRIPTION [SIC}.While preparing this DR, Meinhardt once again was latein taking one of the half hour meter readings required by theFCC. Once again he forgot the change to the Collins 250-watt transmitter and once again repeated the reading in thelog for the prior transmitter in use. This time Meinhardtnoted his error and tried to erase the errorwith the result thathe tore a hole in the log. Figuring that FCC would not thinkhighly of a torn log especially at a time when Respondent'slicense was up for renewal,Meinhardt got out another blanklog and copied the entries from the original log into the newlog. This copying was verbatim including the signatures andinitials of the prior operators.At the end of his shift Mein-hardt left the reconstructed log at the station but took theoriginal torn log home with him.On the morning of April 3 Engineer Yaney checked overthe transmitter log of April 2 in the same room with Tert-zakian. Yaney then took the log he was inspecting from theroom to confer with Warner in Warner's office. According toTertzakian,he, Tertzakian,became "concerned"about Ya-ney's taking the log from the room so he "broke into" theWarner-Yaney conference in Warner's office but was toldthat they"would get to him"later.Shortly thereafterWarner,according to Tertzakian,asked Tertzakian's opinionas to the authenticity of the signatures and initials of theoperators on the April 2 log.Tertzakian voiced the opinionthat they were not authentic. Warner promptly notified VicePresident Clark of the suspected reconstruction of the log andwas instructed by Clark "to be sure." About 3 o'clock thatafternoon Warner sent Tertzakian to operator Dana's home 156DECISIONSOF NATIONALLABOR RELATIONS BOARDto ascertain if Dana's signatures and initials on the April 2log were in fact authentic. Dana denied that they were his.Warner investigated the authenticity of the signatures andinitialsfrom operator Grant who also denied their authen-ticity.That evening after receiving Tertzakian's report,Warner wrote out identical affidavits to the effect that hissignatures and initials were not authentic for operators Grantand Dana to execute. Dana executed his affidavit but Danarefused to execute the affidavit prepared for him on thegrounds that "in good conscience" he could not. No effortwas made to contact Meinhardt about the matter.On Monday, April 6, the parties to the R case met at theBoard's office to discuss the possibility of a consent electionwhich was ultimately agreed to. Among those present wereMeinhardt, Clark, and Warner. At this time Meinhardt'sname was included among the eligible voters in the electionwithout objection.About 4:30 thatsameday after Meinhardt had begun hisshift,Tertzakian informed Meinhardt that Vice PresidentClark wanted to see Meinhardt at Clark's office in the BuhlBuilding. Upon arrival there Meinhardt discovered Warnerand Treasurer Wolfcale with Clark in the office. Clark hadthe reconstructed log of April 2 in his hand and told Mein-hardt that he was trying to clear up discrepancies in the logsbecause of the impending license renewal beforethe FCC.Meinhardt answered that he was glad that Clark had broughtup that matter and pointed out that Mozak's license had beenhangingon the wall of the station for 2Y, years unsigned and,therefore,invalid.Clark then inquired if the readings werevalid and if the signatures were authentic on the April 2 log.At this point Meinhardt refused to answer and told Clark toseeMeinhardt's attorney.Warner requested that Meinhardtprepare a DR about the April 2 log and requested that Mein-hardt return the original log. With that the meeting broke up.Thereafter Meinhardt continued working his regular shifts.During the week of March 29 Tertzakian telephoned oper-ator Jay Dana and asked Dana to meet him downtown at theMayflower Coffee Shop. At the coffeeshop Tertzakian in-formed Dana that the station manager's job had becomevacant,' that he thought that he, Tertzakian, had a goodchance of getting the job and felt that Dana was the "logical"person to succeed him in his supervisor's job.Tertzakianexplained that it was more exciting to work for a companywhere he had a chance "to advance" rather than"to remainrelatively frozen in a routine job."On April 3 Tertzakian called in person, as noted above, atDana's home when Dana orally informed Tertzakian that thesignatures and initials on theApril 2log were not authentic.However on April 6 when Tertzakian asked Dana to executean affidavit to this effect,Dana refused,even after Tertzakiancalled in Warner to argue with Dana, on the grounds that hecould not signthe Affidavit"in good conscience."Then a few days after the April 6 meeting in the Board'soffices, Tertzakian had another conversation with Dana. Atthis time Tertzakian told Dana that he, Tertzakian, "nowknew" where Dana stood, that Dana would not be "fed"more information,and that he was disappointed because hefelt that Dana had the potential for growth in the Companyand that "no station promoted personnel from within thebargainingunitto a position outside the unit."6As Meinhardt reported for work on April 14, he presentedRespondent with his DR regarding the April 2 log. This DRread as follows:'At or aboutthis time DeSautel was transferred from the station mana-ger's job.6In his testimonyTertzakian denied none of the above testimony byDana.SHORTLY AFTER POWER CHANGE, (715 PM) ON 412170I COPIED DOWN THE READINGS OF THE COLLINS 1000 WATTER MYMIND WAS ON THE REPORT THAT MY SUPERVISOR "REQUESTEDIMMEDIATELY" FOR APRIL 25, 1970 IT MADE IT VERY HARD (FMMONITOR) TO CONCENTRATE ON THE APRIL 25, REPORT AS I WASCOMPOSING THIS REPORT, ON THE TYPEWRITER AND ANSWER-ING THE TELEPHONE AND THE FM MONITOR ON LOUD, PERSUPERVISOR'S REQUEST THAT MONITOR LEVEL MAY NOT BETURNED DOWN OR BE DISCHARGED, I LOOKED OVER AT THE OP-ERATING LOG (AM) AND NOTICED THAT I WAS BEHIND A READ-ING I COPIED DOWN THE PRIOR READINGS THEY WERE THEREADINGS ON THE COLLINS 1000 WATTER I NOTICED THIS ERRORWHEN I WAS ABOUT TO TAKE THE NEXT READING I MADE ANATTEMPT TO ERASE THE ERROR AND PUT THE RIGHT READING INIT'S PLACE I PUT A SMALL HOLE THRU THE LOG I KNEW THAT THEFCC MIGHT NOT LIKE THAT HOLE WHEN THEY COME IN FOR IN-SPECTION I THEN MADE A COPY OF THE LOG WITH THE CORRECTREADINGS AND FILLED OUT EVERYTHING ELSE SIGNATURESAND ALL THE NEXT DAY I NOTIFIED THE CHIEF ENGINEER-VERN ROBBINS OF MY ACTION AND HE ACKNOWLEDGED THEORIGINAL LOG WAS NOT DESTROYEDIHAVE ALSO BEEN UNDER MEDICATION PRESCRIBEDBY MY DOCTOR [SIC]On April 14 Clark and Warner conferred again on theMeinhardt affair. Clark telephoned Robbins regarding Mein-hardt's claim in the DR that he had spoken to Robbins aboutcorrecting the March 25 log. Robbins denied having had anysuch conversation. Clark and Warner decided to dischargeMeinhardt and set about drafting a letter of dismissal forWarner to sign.A very few minutes before going on duty on April 15Meinhardt returned the original log of April 2 to Warner.Threeminutes after commencingwork at 4 p.m. Warnersummoned Meinhardt to his office. Meinhardt signed off thelog and an engineer signed on in his place. In his officeWarner read Meinhardt the following letter:April 15, 1970Dear Mr. Meinhardt:On March 26th you were given a warning that a repe-tition of your failure to make proper transmitter logentries during your duty shift as evidenced on the WJLBtransmitter operating log of March 25, 1970 will resultin your dismissal. It is evident from your answer toCompany's memo of March 26th regarding the log ofMarch 25th that your entries in question were not madein accordance with instructions and in violation ofF.C.C. regulation 73.113 (regarding time of readings).On Thursday, April 2, 1970 during your duty shift(4:00 PM to 12 Midnight) the WJLB transmitter operat-ing log for that day was removed from the control roomand another log similarly dated and reconstructed sub-stitued[sic].An examination of the signatures and ini-tialing disclosed those of Jay D.M. Dana and RobertGrant were forged. This, according to your report hasbeen acknowledged by you.Your written explanation of attempting erasures onthe original log, plus your statement that you did in factreconstruct the operating log of April 2nd, together withwriting the signatures of Dana and Grant,are inexcusa-ble.Your refusal to sign your own discrepancy report atmy request which you hand delivered to me in my officeat 4:00pm, April 14th, was defiance of authority.Further, you removed the original operating log fromthe file. It was only after another direct order from methat it be returned forwith, [sic] that the log was re- BOOTH AMERICAN COMPANYturned. This original log was not in the possession of thestation for 13 days.The removal and destruction of an operating log is aserious violation of F.C.C. regulations, Section 73.11(c).In view of the above serious infractions, this is yournotice of immediate dismissal.At the conclusion of reading the above letter Warner in-structed Tertzakian who was also present in the office that he,Warner, did not want Meinhardt on the floor any more andto make sure that he was not.Thus ended Meinhardt's employment with Respondent.He has not been reinstated since.On July 1 the Michigan Employment Security Commission(herein called MESC)held an appeals hearing on a compen-sation claim filed by Meinhardt from a prior ruling of thecommission that Meinhardt had been "discharged from em-ployment with Booth American Company for misconduct."According to the recollection of Respondent's attorney thishearing began about 1 p.m. Operator Edward Gajec had beensubpenaed as a witness on behalf of Meinhardt. He testifiedeither on July 1 or at a resumption of the hearing on July 13.Under date of July 1 the following written reprimand overthe signatureof Warnerwas givento Gajec:July 1, 1970Dear Mr. Gajec:On March 22, 1970, after taking and logging a totalof eight(8) consecutive WJLB transmitter readings overthe output power limits without any reason for this im-proper action, you were advised on March 23, 1970, andfor a number of times thereafter, of the vital importanceof correcting the affected transmitter and/or qualifyingreadings regarding over/under output power limits.On Monday, June 29, 1970, you logged three (3) con-secutive over limit output power readings on the RCA250 watt transmitter-without any qualification, or appar-ent attempt to correct the affected transmitter.Your actions of March 22, 1970, and June 29, 1970,are in violationof FCCRegulation73.113,as pertainingto the operating (transmitter) log.Further, on June 3, 1970,you were presented in greatdetail by your immediate supervisor, Jerry V. Tert-zakian, an explanation of FCC Regulation 73.11/c, per-taining to logging procedure.Since that date,examination of the operating (trans-mitter) logs by the engineering department has revealeda grand total of twenty-four (24) violations of the afore-mentioned regulation.BREAKDOWN:6/19 WMZK-16/19 WJLB-26/20 WMZK-26/23 WJLB-46/24 WJLB-96/29 WMZK-16/29 WJLB-16/30 WMZK--4In spite of the repeated warnings you continue toviolate FCC regulations.You are now on notice that a repetition of theseoffences will call for your immediate dismissal.Following the MESC hearing the following over the signatureof Warner was posted in the control room for the edificationof the control room operators:For Control Room Operators and Engineering Person-nel:157In a recent hearing concerning unemployment benefitsfor Henry P. Meinhardt some WJLB/WMZK ControlRoom operators expressed their opinion that Manage-ment condoned or permitted false entries of transmitterreadings in the transmitter logs; such as the copying ofprior readings in lieu of actual readings,and/or the sign-ing in or out of other operators who neglected to sign inor out themselves, and/or the destruction or removal oforiginal logs,in the event it is necessary to start a newlog.For the information of those concerned, Managementhas not or will not condone or knowingly permit false logentries, false signatures or any other violations of allFederal Communication Commissions Rules concerningthe operation of Radio Broadcasting Stations.Please be advised that should a licensed control roomoperator or other F.C.C. licensed personnel be ruledguilty of violation of the F.C.C. rules and regulations theF.C.C. may take direct action against the licensed opera-tor.Management considersthatsufficient warning has beengiven to Control Room operators and other licensedpersonnel that evidence of violation of the following willresult in immediate dismissal:(1) False log entries(a) Transmitter readings not actually made.(b) Signatures or initials of other operators.(c)Destruction or removal of original log sheets.(d) Reconstructing logs without direct authoriza-tion of Management.(e) Erasure or overwriting of log entries.(2)Other Regulations:(a) Failure to inform Engineering of "off limit"transmitter operation, and take corrective action.(b) Failure to make proper program log entries.(c) Engaging in any form of "Payola."In the eventa timeperiod for a log entry is exceeded theactual time of the reading when made must be enteredand a notation made on the log as to why the late readingwas made.In the event an operator is unable to correct "off limit"transmitter operation it is the responsibility of the opera-tor on duty to immediately inform Engineering at theearliest possiblemoment,and remove the"off limit"transmitter from the air.Yourinitial below indicates that you have read this no-tice and understand its contents.On July 28 Referee Wesleyan Voigt affirmed the priordecision against Meinhardt in which the following appears:A further matter brought out by the claimant was hiscontention and belief that his discharge had some bear-ing on his union activities. Claimant stated that he hadbeen active in organizing a union and having an election,and that two electionshad been held as to operators forthe company. This was denied by the employer, it beingindicatedby supervisoryand management witnesses,that they had no knowledge of claimant's union activi-ties,and that such had no connection with his finaldischarge.On the basis of the evidence presented in this respect,it is the opinion of the referee that it was not establishedthat claimant had been discharged because of his unionactivities,but it appears that his discharge came aboutthrough infractions of company rules and rules set downby the Federal Communications Commission, which re-sultedfirstin a written warning,and secondlyin his finaldischarge.While it is evident from the testimony pre-sented that there had been some copying of prior read- 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDings on logs by operators, it was not shown that theemployer had endorsed such practices or had formulatedany company policy in regard thereto.As far as copying of readings is concerned, it appearsthat the claimant had been warned in this respect, butthat his discharge came about over the reconstruction ofa log and removal of the original log from the employer'spremises, which was considered a serious infraction ofthe rules. It was indicated on behalf of the employer that.thismatter had been discussed with an official or repre-sentative of the FCC,' and that the final action was takenby the employer thereafter.B. ConclusionsThere is no doubt in this case that Meinhardt violatedvarious and sundry FCC regulations during his two tours ofduty on the 4 p.m. to midnight shift on both March 25 andApril 2, 1970. These acknowledged "infractions," as Warnerreferred to them, would have constituted "good cause" forthe discharge of Meinhardt on April 15, 1970, provided, ofcourse, that these infractions were the real cause for thedischarge.On the other hand if, in addition to these infractions, Re-spondent was also motivated in its discharge of Meinhardt onApril 15 by his union or protected activities, then this casebecomes one of the "mixed motives," one legal (good cause)and one illegal (union activities). It is now well settled in bothBoard and court law that, where an employer is motivated byboth good cause and by union activities in the discharge ofan employee, the illegal motive becomes the operative oneand the discharge thus violates Section 8(a)(3) and (1) of theAct.'Respondent witnesses Clark, Warner, and Tertzakian eachtestified, and Respondent argues vigorously in its brief, thatRespondent had no knowledge at all of any union activitiesin the station until Warner received a copy of the representa-tion petition from the Board on the afternoon of March 26and thus after Respondent's letter of reprimand dated March26 to Meinhardt for his admitted log derelictions on March25. Further the brief argues that even the receipt of this Rpetition did not indicate Meinhardt's involvement in anyunion activity.As Respondent's brief states, there is in this case no "directevidence" that Respondent "knew" of Meinhardt's involve-ment in the union activities at the station which resulted inthe R petition in 1970. However, it has been pointed out bynumerous courts that "direct evidence" of such knowledge isofftimes difficult, if not impossible, to obtain.'Clark and Warner each testified that the first knowledge hehad of any union activities in the station came on the after-noon of March 26 with the receipt of the mail from theRegional Office regarding the R petition. Warner promptlycalled Tertzakian to his office and informed him of the Rpetition.Both Warner and Tertzakian stressed the shockwhich came upon Tertzakian's face upon the receipt of thisinformation.'At the instant hearing the individual so consulted was Respondent'sattorney in Washington, D.C.8N.L.R.B. v. Whitin Machine Works,204 F.2d 883(C.A.1);N.LR.B.v.Jamestown SterlingCorp.,211 F.2d 725(CA.2);N.L.R.B. vWhitfieldPickle Co.,374 F.2d 576(C.A.5);N.L.R.B. v. Barberton Plastics Products,Inc.,354 F.2d 66 (CA6),N.L.R.B.v.Symons Manufacturing Co.,328F.2d 835(C.A. 7).'Shattuck Denn MiningCorp. v. N.L R.B.362 F.2d 466(C A. 9).But the evidence also shows that at 3:18 p.m. on March 25Respondent's attorneys had telegraphed the Regional Officerequesting a postponement of the scheduled hearing in the Rcase.Neither Clark nor Warner was able to account for thediscrepancy in the dates. The telegram did refresh Clark'smemory to the extent that he recalled having received a tele-phone call from somebody at the Regional Office about theR petition-but, despite this, Clark still claimed no knowl-edge because he "had no papers." Apparently Clark obtained"knowledge" only upon legal service of papers.So, despite the testimony of Clark and Warner, it is obviousthat Respondent knew that there was union activity at thestation at least by the afternoon of March 25 and thus beforeMeinhardt's derelictions with the log.As to Meinhardt's union activities or sympathies Clarktestified as follows:Q. (By Mr. Smith) Did you have any knowledge ofMr. Meinhardt's union activities or membership in theunion?A. No, I did not, until after he was discharged. I hadno previous knowledge. No knowledge, prior to his dis-charge, of his activities which he may have had in con-junction with the union at all.Q. Was there anything-any knowledge that you have-whereby you could reasonably believe that he was amember of the union?THE WITNESS: No, I had no knowledge that wouldeven make me believe that he either had a union card orwas for the union. I didn't know, and I had no reasona-ble [information] or reports to indicate this.Contrary to this testimony, Clark had attended and tes-tified on behalf of Respondent at an R case hearing on Febru-ary 20, 1968, at which Meinhardt was called by and testifiedas the only witness on behalf of the Union. Clark recalled thehearing but denied knowing that Meinhardt was testifying,,on behalf of the Union." Clark may be naive but hardly thisnaive; especially as he recalled an occasion on which he him-self testified "on behalf of" a union and, indeed, knew that hehad testified on behalf of the Respondent at this same Rhearing on February 20. Even though this occurred 2 yearsbefore, this even alone would constitute a reasonable basis forat least a suspicion that Meinhardt was either a member orsympathizer of the Union.About 1 week after the Union lost the 1968 representationelection on a 3 to 3 vote, Respondent promoted Tertzakianto be the supervisor of the operators. 10 Admittedly it wasMeinhardt who had induced Tertzakian during this 1968union organizational campaign to attend union meetings, ifnot to sign the union authorization card which Tertzakiansigned.Upon his promotion to supervisory status, Tert-zakian's knowledge of Meinhardt's union activities could pos-sibly be imputed to Respondent.But even without imputing such knowledge, the evidencehere shows that, as soon as Respondent received the informa-tion about the filing of the R petition in 1970, Warner andTertzakian discussed the probable outcome of the electionand how the individual employees would vote, albeit, accord-ing to the testimony of Tertzakian, his answer was that he didnot know. Warner and Clark also discussed the same ques-tion.10 It was on the same occasion Respondent announced the transfer ofOperator Mozak to the engineering department, a transfer which Mozakconsidered a promotion. BOOTH AMERICAN COMPANYAlso the evidence here shows without dispute that, al-though they may well have had no knowledge of any unionactivities in the station, bothWarner andf Station ManagerDeSautels" knew from personal experience that Meinhardtand Gajecwere engagingin protected -concerted activitywhen they protested to each of them prior to the middle ofMarch" that Tertzakian had turnedup,the volume on the FMmonitor at the station so high that it was interfering withtheirwork. Thus even though this concerted-=protest wasrejected by bothDeSautelsand Warner, each` of them knew,prior to March 25, 1970, that there was activity, either con-certed or union,among, the employees at the station. It alsomarked Meinhardt and Gajec as the leaders of whatever themovement might be. The reasonable man recognizes thatrejected concerted protests frequently lead to the next step:union activity.Supervisor Tertzakian also knew of, and resented, the con-certed effort made by Meinhardt and Gajec. According toTertzakian, he and Meinhardtceasedspeaking. According toGajec, nothing that he did thereafter was satisfactory to Tert-zakian.And Tertzakian promptly posteda noticethat anyonelowering the volume on the FM monitor would be dis-charged. Thus did Respondent react to the concerted activityamongits employees.So it becomes clear that, whereas the notice of the filing ofthe R petition on March 25 or 26 may have been the firstknowledge Respondent had of any renewedunionactivity in1970, all Respondent's officials knew all too well that Mein-hardt wasengagingin concerted, if not union, activity in thestation.Respondent's reaction thereto indicated that Re-spondent did not approve thereof. Thus this undenied andadmitted testimony effectively disproves Respondent's claimof lack of knowledge.It is also noteworthy that it was about this same time thatTertzakian took upon himself, as he phrased it, the obligationof examining the transmitterlogs ona daily basis (which wasnot his job) in additionto examiningthe program logs (whichwas part of his duties)."Soon after the receipt of the representation petition Re-spondent, through Tertzakian, reacted in another quarter.Prior to April 314 Tertzakian telephoned Operator Dana athome and asked Dana to meet him "downtown" at the May-flower Coffee Shop. At that time and place Tertzakian in-formed Dana that the stationmanager's job had beenvacated, that Tertzakian had a good chance to get the stationmanager's job, and, if Tertzakian did, he felt that Dana "wasthe logical one" to succeed to Tertzakian's supervisory posi-tion. Then on Friday, April 3, Dana acknowledged orally toTertzakian that the signatures and initials purporting to beDana's on the April 2 log were in fact not his. On the morningof April 6 Dana was asked by Tertzakian and also by Warnerto execute an affidavit to that effect which Dana stated thathe could not do "in good conscience." A few days after theApril 6 consent election meeting at the Board's offices, whichDana attended, Tertzakian and Dana met privately again. Onthis occasion Tertzakian stated that he "now knew" whereDana stood, that Dana would be fed no more informationthrough him, that he was disappointed, but that "no station" DeSautels did not testify at the hearing.12The date of this joint protest to Warner and DeSautels is indefinite inthe record but occurredsometimebetween the end of January 1970 whenthe volume of the FM monitorwas turnedup and the middle of March" Tertzakian testified that he took upon himself this new obligation inDecember 1969 or January 1970. However, the letter of reprimand to Gajecdated July 1, based on information supplied by Tertzakian, cites no viola-tions prior to March 22, 1970." This conversation occurred before the investigation of the April 2 log.159promoted personnel from within the bargaining unit to aposition outside the unit."15It appears quite clear from the above that Respondent notonly knew Meinhardt (and Gajec) were engaged in activitiesprotected by the Act but also that this knowledge, or suspi-cion, played a definitemotivatingpart in Meinhardt's dis-charge. The violation of the FCC rules was clear as early asMarch 26 yet, even after the-April 2 episode and as late asApril 13 when Respondent got out theExcelsiorlist of eligi-ble voters, Meinhardtwas still inRespondent's eyesan eligi-ble voter.That raises the question as to just how serious Meinhardt'sviolations of the FCCrulesactually were. Respondent main-tainsthat such violations subjected Respondent to great lia-bility therefor and produced decisions of FCC as proofthereof.16While it is true thatstationscan and will be penal-ized for violations of FCC rules andregulations, the casescited by Respondent also show that such penalties are in-curred onlyin casesof much more flagrant and persistentviolations than have occurred here.But, asnoted heretofore,the violations here standingalonewould have justified thedismissalof the operator. The violations here, though clearlyviolations, were minor and relativelyinsignificantand, per-haps, even excusable. For instance the evidence shows thatTertzakian himself at one time owed Warner some 18 cupsof coffee for violations of logging procedures which Warnerhad detected in Tertzakian's work." Tertzakian admittedthat he had in fact copied prior meterreadingson occasionsand committed other violations of FCC rules, that he consid-ered such violations to be "very serious"-but Respondentmade him a supervisor after the 1968 representation election.Even the fact that Respondent had "discrepancy reports"indicates that Respondent anticipates that operators, beingonly human, will make human errors. Even Respondent'sreaction to Meinhardt's proven violations of FCC rules onMarch 25 and April 2 indicates that these "infractions"became "major" or serious violations only because of theunion organizationalcampaignin the station. This is provedby the aforementioned Tertzakian-Dana conversations awayfrom the station.Without theorganizationalattempt Mein-hardt's logging errors wouldhaveremained "infactions"rather than "major violations" of the FCC rules.As if to confirm the above findings, it was not until June3, 1970, that Respondentissuedan interoffice memorandumto the control room staff over the names of Clark and Tert-zakian which threatened "summary dismissal" to any mem-ber of the staff "found to commit deliberate falsification of thelogs and/or deliberate violation of established logging rulesand regulations."15Although this is a patent independent violation of Section 8(a)(1) ofthe Act, I make no such finding here solely because the complaint containsno allegations of any independent 8(a)(1) violations.11At the hearing I rejected the decisions proffered by Respondent asexhibits on this point on the grounds that said decisions could be found inthe official published volumes of the FCC. Having now discovered somedifficulties in securing volumes of FCC decisions, I hereby reverse the aboveruling and admit the proffered decisions in evidence as Respondent's Exhibit15'?Tertzakian testified that 18 cups was an "exaggeration" while Warner,in his testimony, denied that any cups were ever owed11Apparently to counteract the above evidence Respondent introducedin evidence a memorandum to the control room staff posted on December15, 1966, which required the controlroom staff to"read and understand"certain control room procedures. The evidence was that this memorandumwas still posted in the control room as of the date of the hearing. Meinhardthad initialed said document as having read and understood the regulations.But it is interesting to note that at least three of the present control roomstaff, Grant, Dana, and Gajec, were not listed thereon and had not initialedthe same. Apparently this was not a continuing obligation or requirement(Cont) 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen in further confirmation is the reprimand given byRespondent to Gajec, who had engaged in protected activitieswith Meinhardt,on July 1, 1970, in which Gajec was threat-ened with dismissal for any repetition of the eight allegedtransmitter logging violations committed by him on March22, 1970,and the 24 alleged violations committed betweenJune 19 and June 30, 1970.This reprimand was put in Gajec'sbox at the station on the morning of July 1 on direct ordersof Clark and over the expressed reluctance of Warner that,"Well, Mr.Clark,there is a hearing that is imminent, and Idid not wish to disturb the balance, and therefore I held offuntil this last minute."The imminent hearing referred to wasthe hearing on the afternoon of July 1 before the MichiganEmployment Security Commission on the claim for unem-ployment compensation by Meinhardt. Gajec was scheduledto testify therein as a witness for Meinhardt.Among otherissues, according to the referee, was Meinhardt's "contentionand belief that his discharge had some bearing on his unionactivities" [sic].Clark obviously did not share Warner'sreluctance about the possibility of disturbing the "balance."Respondent urges that,as a Trial Examiner of the NationalLabor Relations Board,I should be guided by the determina-tion(now on appeal)of the MESC referee that"On the basis ^of the evidence presented in this respect,it is the opinion ofthe referee that it was not established that claimant [Mein-hardt] had been discharged because of his union activities,but it appears that his discharge came through infractions ofcompany rules and rules set down by the Federal Communi-cation's [sic] Commission,which resulted first in a writtenwarning,and secondly in his final discharge.While it is evi-dent from the testimony presented that there had been somecopying of prior readings on logs by operators,itwas notshown that the employer had endorsed such practices or hadformulated any company policy in regard thereto." Legallyit is obvious that the decision of the MESC referee is notbinding upon the NLRB.The referee's consideration of theissue involved here is a little less than adequate.In additionit is obvious also that the MESC referee knew as little aboutthe intricacies of the National Labor Relations Act as thisExaminer knows about the law which the referee was enforc-ing. Under the facts presented at the hearing before me I mustrespectfully decline to follow the findings of fact made by thereferee insofar as they pertain to the issue presented in theinstant hearing.Accordingly I am convinced and, therefore,find that Re-spondent discharged Henry P.Meinhardt in whole or in largepart because Respondent knew and objected to the fact thathe was engaging in activities,concerted and/or union, pro-tected by Section 7 of the Act and in violation of Section8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations describedin section I, above,have a close, intimate,and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.for the control room staff.V THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices,I shall recommend that Respondent ceaseand desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated in regard tohire and tenure of employment of Henry P.Meinhardt bydischarging him on April 15, 1970,Iwill recommend thatRespondent offer him immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent position,without prejudice to his seniority orother rights and privileges,and make him whole for any lossof pay he may have suffered by reason of said discriminationagainst him by payment to him of a sum of money equal tothat which he would have earned from the date of the dis-crimination against him to the date of his reinstatement lesshis net earnings during such period in accordance with theformula set forth inF W. Woolworth Company,90 NLRB289, with interest thereon at 6 percent per annum.Because of the type of the unfair labor practices engagedin by Responendent,I sense an opposition by Respondent tothe policies of the Act in general and I deem it necessary toorder Respondent to cease and desist from in any mannerinfringing upon the rights guaranteed its employees in Section7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Local 1218,International Brotherhood of ElectricalWorkers, AFL-CIO,is,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure ofemploymentof HenryP.Meinhardt by discharging him onApril 15, 1970,because of his concerted activities and hismembership in and activities on behalf of the Union, and inorder to discourage such union membership and activities,Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(3) ofthe Act.3. By so interferingwith, restraining,and coercing its em-ployees in the rights guaranteed them in Section7 of the Act,Respondent has interferedwith,restrained,and coerced itsemployees in violation of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon thebasis of the foregoing findingsof factand conclu-sions of law and the entire record in this case,and pursuantto Section10(c) of the Act, I herebyissue the followingrecommended:1°ORDERRespondent,Booth American Company, Booth Broad-castingDivision,Detroit,Michigan,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any term or condi-tion of employment of its employees because of their member-ship in and activities either concerted or on behalf of the11In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes. BOOTH AMERICAN COMPANYUnion herein or of any other labor organization of theirchoice.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Offer to Henry P. Meinhardt immediate and full rein-statement to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges and make him wholefor any loss of earnings he may have suffered by reason of thediscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy," with interestthereon at 6 percent per annum.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its radio station in Detroit, Michigan, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 7, after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.21IT IS FURTHER RECOMMENDED that, unless the Respond-ent notifies said Regional Director within 20 days from thereceipt hereof that it will take the action here recommended,the Board issue an order directing Respondent to take theaction here recommended.2°In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "11In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order, what steps Respondent has takento comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment161WE WILL offer to Henry P. Meinhardt his former jobor, if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges,and we will pay him for any lossof payhe may have suffered by reason of our discrimina-tion against him together with interest thereon at 6 per-cent per annum.WE WILL NOTdischarge or otherwise discriminate inregard to the hire and tenure of employment or of anyterm or condition of employment of our employees be-cause of their membership in and activities either con-certed or on behalf of the Union herein or of any otherlabor organization of their choice.WE WILL NOTin any manner interferewith,restrain,or coerce our employees in the exercise of their right toself-organization,to form,join, or assist labor organiza-tions, including the Union here, to bargain collectivelythrough a bargaining agent chosen by our employees, toengage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain from any such activities.BOOTH AMERICANCOMPANY,BOOTH BROADCASTINGDIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.